Argued October 21, 1927.
The only question presented is whether the verdict was so exorbitant that the action of the court below in permitting it to stand amounts to an abuse of discretion. The answer depends upon the amount and character of the injuries sustained by plaintiff and the pain and suffering resulting therefrom. The accident happened October 11, 1926. The trolley car of one of the defendants, in which the plaintiff was a passenger, collided with a truck belonging to the other defendant with such violence that the sheet iron at the front of the trolley car was mashed in and the plaintiff was thrown out of his seat and lit on his back upon the floor. He pulled himself up into a seat, but was unable to walk and appeared to be on the verge of a collapse. It was necessary to take him out of the car. He was then taken to a hospital in an ambulance. After lying in the accident ward for a half hour where no doctor came to administer to him, he became "sick at the stomach and got up to vomit" and walked to the yard. When he saw a standing taxicab he took it and went home and sent for his physician. He was confined to his bed for a week. He then returned to his work as a carpenter, but was able to do only light work for two months. He testified that while he had been well before the accident "it doesn't take much, even at the present time, to throw me all out of gear." His family physician testified that he had a contusion of both shoulders, a sprain of the neck and suffered considerable nervous shock; that he went to work against *Page 70 
his advice, and was still in a nervous condition at the time of the trial, May 19, 1927, which was manifested by his restlessness, insomnia, loss of weight, shakiness, fright and irritability. The only items of damage established were a doctor's bill of $50 and the physical injuries and pain and suffering above described. The amount of the verdict was $2,000.
After full consideration, we are not persuaded that the verdict was so grossly excessive as to shock the judicial sense of justice, and that the impropriety in allowing it to stand is so manifest as to establish a clear abuse of discretion on the part of the trial court in refusing to set it aside.
The judgment is affirmed.